--------------------------------------------------------------------------------

Exhibit 10.24
 


 
LOAN AND SECURITY AGREEMENT
 
Dated:  October 25, 2011
 
FIRST BUSINESS CAPITAL CORP., a Wisconsin corporation (the “Lender”), 401
Charmany Drive, Madison, Wisconsin 53719, and CHROMCRAFT REVINGTON, INC., a
Delaware corporation (“Debtor”), whose principal place of business is located at
1330 Win Hentschel Blvd., Suite 250, West Lafayette, Indiana 47906, agree as
follows (the “Agreement”):
 
1.       DEFINITIONS
 
All terms defined in Articles 1 through 9 of the Uniform Commercial Code as
enacted in Wisconsin shall have the meanings specified therein unless otherwise
defined herein or unless the context requires otherwise.  All accounting terms
not specifically defined herein shall be construed in accordance with generally
accepted accounting principles consistently applied, except as otherwise stated
herein.
 
“Accounts” shall mean all of Debtor’s accounts, as such term is defined in the
UCC, including each and every right of Debtor to the payment of money, whether
such right to payment now exists or hereafter arises, whether such right to
payment arises out of a sale, lease or other disposition of goods or other
property, out of a rendering of services, out of a loan, out of the overpayment
of taxes or other liabilities, or otherwise arises under any contract or
agreement, whether such right to payment is created, generated or earned by
Debtor or by some other person who subsequently transfers such person’s interest
to Debtor, whether such right to payment is or is not already earned by
performance, and howsoever such right to payment may be evidenced, together with
all other rights and interests (including all Liens) which Debtor may at any
time have by law or agreement against any account debtor or other obligor
obligated to make any such payment or against any property of such account
debtor or other obligor; all including, but not limited to, all present and
future accounts, contract rights, loans and obligations receivable, chattel
papers, bonds, notes and other debt instruments, tax refunds and rights to
payment in the nature of general intangibles.
 
“Affiliate” shall mean (a) person or entity which directly or indirectly owns,
controls or holds with power to vote, twenty percent (20%) or more of the
outstanding voting securities of Debtor; (b) a corporation twenty percent (20%)
or more of whose outstanding voting securities are directly or indirectly owned,
controlled or held with power to vote, by Debtor, or by a person or entity which
is an Affiliate within the meaning of subclause (a) above; (c) a person or
entity which manages, operates or leases all or a material part of Debtor’s
business; (d) any director, officer or controlling person of Debtor; (e) any
partnership in which Debtor is a general or limited partner; or (f) any limited
liability company in which Debtor is a member.
 
“Affiliated Company” shall mean any of the following:  (1)  any company which is
a member of a controlled group of corporations (determined under Section 1563(a)
of the Internal Revenue Code without regard to Section 1563(a)(4) and (e)(3)(C))
which also includes Debtor as a member, (2) any trade or business under common
control (as defined in Section 414(c) of the Internal Revenue Code) with Debtor,
(3) a member of an affiliated service group (as defined in Section 414(m) of the
Internal Revenue Code) which includes Debtor, and (4) any other entity required
to be aggregated with Debtor under Section 414(o) of the Internal Revenue Code.

 
1

--------------------------------------------------------------------------------

 
 
“Authorized Security Interest” shall mean the liens and security interests
permitted pursuant to Section 8.2 hereof.
 
“Bank Affiliate” shall mean any one or more of First Business Bank and all other
subsidiaries of First Business Financial Services, Inc.
 
“Business Day” shall mean any day other than a Saturday or Sunday on which banks
are not authorized to be closed and on which the Federal Reserve Bank is open
for the conduct of banking business with Federal Reserve member banks.
 
“Cash Collateral Account” shall mean Lender’s account number 1991-002-00
maintained with First Business Bank for the benefit of Debtor.
 
“Closing Date” shall mean the date hereof or such later date as all of the
conditions precedent set forth in Section 18.1 hereof have been satisfied.
 
“Code” or “Internal Revenue Code” shall mean the Internal Revenue Code of 1986,
as amended from time to time and any corresponding or succeeding law, together
with any regulations, interpretations, announcements or decisions thereunder.
 
“Collateral” shall mean and include all personal property and assets of Debtor,
including, but not limited to, all of the following, whether now owned or
existing or hereafter created or acquired, wheresoever located, together with
all additions and accessions and all proceeds and products of the following,
including, without limitation, cash, goods, deposit accounts, negotiable
instruments and other instruments for the payment of money, chattel paper,
rights to payment of money, security agreements or other documents, and all
proceeds of credit or other forms of insurance coverage on any of the following,
and all books and records pertaining to any of the following:
 
(1)           all of Debtor’s Accounts, and all rights, title or interest in any
other real or personal property represented by or securing the same, and all of
Debtor’s rights as an unpaid vendor or lienor, including stoppage in transit,
replevin or reclamation and any other items of real or personal property in
which Debtor has granted or may in the future grant a lien or security interest
to Lender hereunder or in any supplement hereto or otherwise;
 
(2)           all supporting obligations, including all guarantees, mortgages on
real or personal property, leases or other agreements or property securing or
relating to any of the items referred to in Section (1) of this definition of
“Collateral” or acquired for the purpose of securing and enforcing any of such
items;
 
(3)           all of Debtor’s Inventory;

 
2

--------------------------------------------------------------------------------

 
 
(4)           all of Debtor’s general intangibles, including, without
limitation, all goodwill, Intellectual Property Rights, customer lists, supplier
lists, franchises, all of Debtor’s interests in and rights to domain names and
web sites and all rights and interests related thereto, tax refund claims and
all other contract rights and chooses in action;
 
(5)           all of Debtor’s instruments, including promissory notes, and all
of Debtor’s documents;
 
(6)           all of Debtor’s investment property;
 
(7)           all of Debtor’s deposit accounts;
 
(8)           all of Debtor’s machinery, equipment, motor vehicles of any nature
and description, furniture and fixtures and all assets which are classified by
Debtor as fixed assets for accounting purposes or which should be classified as
fixed assets in accordance with generally accepted accounting principles;
 
(9)           all of Debtor’s leases, rents, issues and profits;
 
(10)         all of Debtor’s life insurance policies and their cash surrender
values;
 
(11)         all of Debtor’s letter-of-credit rights and letters of credit;
 
(12)         all of Debtor’s post office boxes and all of Debtor’s rights in
connection therewith;
 
(13)         all of Debtor’s computer and other data processing hardware, all
software programs, whether owned, licensed or leased, and all documentation for
such hardware and software;
 
(14)         all of Debtor’s books and records pertaining to any of the
foregoing, however produced, reproduced or recorded, including, but not limited
to, books and records stored or maintained on any type of computer and/or data
processing system or equipment (including, but not limited to, all related
discs, tapes, printouts and media);
 
(15)         all sums on deposit in the Cash Collateral Account; and
 
(16)         the Indiana Real Estate and the Mississippi Real Estate.
 
“Collateral Agreements” shall mean and include all agreements, instruments,
documents and other papers delivered or to be delivered hereunder or otherwise
to create a security interest, mortgage or other lien in or on any property to
secure the Obligations.
 
“Credit Facility A” shall mean the revolving credit facility provided by Lender
to Debtor pursuant to the terms and conditions of and in the maximum amount set
forth in Section 2.1 hereof.
 
“Customer” shall mean and include the account debtor with respect to any of the
Accounts or the prospective purchaser with respect to any contract right or any
party who enters into or proposes to enter into any contract or other
arrangement with Debtor, pursuant to which Debtor is to deliver any personal
property or perform any services.

 
3

--------------------------------------------------------------------------------

 
 
“Default Period” shall mean any period of time beginning on the first day of the
month in which an Event of Default occurs and ending on the date identified by
Lender in writing as the date that such Default Period has ended.
 
“Environmental Audit” shall mean a review for the purpose of determining whether
Debtor complies with Environmental Laws and whether there exists any condition
or circumstance which requires or will require a cleanup, removal, or other
remedial action under Environmental Laws on the part of Debtor including, but
not limited to, some or all of the following:
 
(i)            on site inspection including review of site geology,
hydrogeology, demography, land use and population;
 
(ii)           taking and analyzing soil borings and installing ground water
monitoring wells and analyzing samples taken from such wells;
 
(iii)          taking and analyzing of air samples and testing of underground
tanks;
 
(iv)          reviewing plant permits, compliance records and regulatory
correspondence, and interviewing enforcement staff at regulatory agencies;
 
(v)           reviewing Debtor’s operations, procedures and documentation; and
 
(vi)          interviewing past and present employees of Debtor.
 
“Environmental Laws” shall mean all federal, state and local laws including
statutes, regulations, ordinances, codes, rules and other governmental
restrictions and requirements relating to the discharge of air pollutants, water
pollutants or process waste water or otherwise relating to the environment or
hazardous substances including, but not limited to, the Federal Solid Waste
Disposal Act, the Federal Clean Air Act, the Federal Clean Water Act, the
Federal Resource Conservation and Recovery Act of 1976, the Federal
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
regulations of the Environmental Protection Agency, regulations of the Nuclear
Regulatory Agency, and regulations of any state department of natural resources
or state environmental protection agency now or at any time hereafter in effect.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any corresponding or succeeding law, together
with any regulations, interpretations, announcements or decisions thereunder.
 
“Guarantors” shall mean CR International, Inc., an Indiana corporation and each
other Person now or hereafter guarantying payment of the Obligations.
 
“Indiana Mortgage” shall mean that certain Mortgage and Assignment of Rents by
Debtor in favor of Lender with respect to the Indiana Real Estate.

 
4

--------------------------------------------------------------------------------

 
 
“Indiana Real Estate” shall mean Debtor’s real property subject to the Indiana
Mortgage and commonly referred to as 1100 North Washington Street, Delphi,
Indiana 46923.
 
“Intellectual Property Rights” shall mean all actual or prospective rights
arising in connection with any intellectual property or other proprietary
rights, including all rights arising in connection with copyrights, patents,
service marks, trade dress, trade secrets, trademarks, trade names or mask
works.
 
“Inventory” shall mean and include all inventory of Debtor, whether consisting
of whole goods, spare parts or components, all personal property of Debtor held
for sale, lease or demonstration, or to be furnished under contracts for
service, goods leased to others, trade-ins and repossessions, raw materials,
work in process, materials and supplies used or consumed in Debtor’s business,
and all additions and accessions to any of the foregoing, including documents
evidencing such property, and all such property which may be returned to Debtor
by its Customers or repossessed by Debtor.
 
“Letter of Credit Liabilities” shall mean the sum of the aggregate amount
available to be drawn under letters of credit issued on behalf of Debtor by
Lender or by a Bank Affiliate or other bank under the guaranty or joint
application of Lender plus the aggregate amount of any unreimbursed draws under
any such letter of credit.
 
“Lockbox” shall mean the post office box to which all of Debtor’s Customers have
been or hereafter shall be instructed to forward payments made with respect to
the Collateral.
 
“Maximum Loan Amount” shall mean the maximum principal amount of Credit Facility
A as of the Closing Date.
 
“Mississippi Mortgage” shall mean that certain Deed of Trust and Assignment of
Rents and Leases by Debtor in favor of Lender with respect to the Mississippi
Real Estate.
 
“Mississippi Real Estate” shall mean Debtor’s real property subject to the terms
of the Mississippi Mortgage and commonly referred to as One Quality Lane,
Senatobia, Mississippi 38668.
 
“Net Earnings (Loss)” shall mean, for any fiscal period, Debtor’s after tax net
income (loss), decreased by the sum of any extraordinary or non-operating income
recorded by Debtor and increased by any extraordinary or non-operating expense
or loss recorded by Debtor, as determined in accordance with generally accepted
accounting principles consistently applied.
 
“Net Worth” shall mean (1) the total of all of Debtor’s assets minus (2) the
aggregate of all Debtor’s liabilities and reserves of every kind and character,
all determined in accordance with generally accepted accounting principles
consistent with those followed in preparation of the financial statements
described in Section 7.1.1 and 7.1.2 hereof.
 
“Note A” shall mean Debtor’s promissory note, substantially in the form attached
hereto as Exhibit A.

 
5

--------------------------------------------------------------------------------

 
 
“Notes” shall mean Note A and any other notes issued hereunder after the Closing
Date, each as amended, restated, supplemented, modified or extended from time to
time.
 
“Obligations” shall mean all of Debtor’s debts, notes (specifically including,
but not limited to, the Notes), obligations and liabilities (specifically
including, but not limited to, letter of credit fees and any liability of Debtor
resulting from advances pursuant to any letter of credit issued on behalf of
Debtor by Lender or by a Bank Affiliate or other bank under the guaranty or
joint application of Lender) of whatever nature or amount (and any extensions,
renewals, or modifications thereof) to Lender or any Bank Affiliate arising out
of this Agreement or other credit or financial accommodations of whatever nature
(direct, indirect, contingent or otherwise) previously granted,
contemporaneously granted or granted in the future by Lender or any Bank
Affiliate to Debtor, to Debtor and another, or to another guaranteed or endorsed
by Debtor, and the performance of all covenants, conditions and agreements
contained in this Agreement, the Notes, the Collateral Agreements or in any
evidence of or document relating to any of the foregoing, and, to the extent not
prohibited by law, costs and expenses of collection or enforcement of the
Obligations, including, but not limited to, actual attorneys’ fees.
 
“One Year LIBOR Rate” shall mean, with respect to any date of determination, the
greater of (i) the average interbank offered rate for deposits in United States
dollars in the London market (LIBOR), for a one year period, as published in the
most recent The Wall Street Journal (or the rate for such deposits determined by
Lender at such time based on such other published service of general application
as shall be selected by Lender for such purpose), or (ii) three quarters percent
(.75%).
 
“Original Termination Date” shall mean October 31, 2014.
 
“Pension Plan” shall mean an employee pension benefit plan, within the meaning
of Section 3(2) of ERISA, which is maintained or sponsored by Debtor or any
Affiliated Company, or to which Debtor or any Affiliated Company is required to
contribute.  The term “Pension Plan” also means any multi-employer plan within
the meaning of Section 3(37) of ERISA, which is contributed to by Debtor or any
Affiliated Company.
 
“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, association, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.
 
“Plan” shall mean either a Pension Plan or a Welfare Benefit Plan.
 
“Qualified Account” shall mean an Account owing to Debtor, less any finance
charges and/or any amount reserved for discounts, which meets all of the
following specifications:
 
(1)           Sale of Goods or Services Rendered.  It arose from the performance
of services by Debtor, or from a bona fide sale or lease of goods, which have
been delivered or shipped to the Customer and for which Debtor has genuine
invoices, shipping documents or receipts, which sale is not a consignment sale,
a sale on approval or a sale or return.

 
6

--------------------------------------------------------------------------------

 
 
(2)           Age of Invoice and Due Date of Invoice.  It is payable either (i)
within thirty (30) days of the invoice date, or (ii) with regard to dated
Accounts acceptable to Lender in its sole discretion within forty five (45) or
sixty (60) days of the invoice date, and in each case is not unpaid more than
ninety (90) days past the date of invoice.  An invoice may not be dated prior to
performance of the service or delivery of the goods represented on that invoice.
 
(3)           Past Due Accounts of Customer.  Not more than twenty five percent
(25%) of the accounts owing by the Customer are more than ninety (90) days past
the date of invoice.
 
(4)           Ownership.  It is owned by Debtor free of all liens and
encumbrances and security interests (except Lender’s security interest and
subordinated Authorized Security Interests).
 
(5)           Acceptance by Customer.  It is enforceable against the Customer
and for the amount shown as owing in the statements furnished by Debtor to
Lender.  No return, rejection or repossession has occurred.  It and the
transaction out of which it arose comply with all applicable laws and
regulations.  The Customer has not notified Debtor that the merchandise or
services have not been accepted by the Customer.  The Account is not subject to
dispute, setoff, credit allowance or adjustment or other defenses or
counterclaims.
 
(6)           Not a Contra Account.  The Customer does not hold any account
receivable from or other indebtedness of Debtor.
 
(7)           Not a Foreign Receivable.  The Customer has its principal place of
business in the United States of America or the account is secured by either (i)
a letter of credit in form satisfactory to Lender issued or confirmed by a
United States of America bank satisfactory to Lender, or (ii) foreign credit
insurance in form and substance satisfactory to Lender and assigned to Lender on
terms satisfactory to Lender.
 
(8)           Not Partial or Progress Billing.  It does not represent partial
billing or progress billing of a transaction with a Customer.
 
(9)           Affiliates.  It is not due from an Affiliate.
 
(10)         Government as Customer.  It is not due from the United States of
America government or any of its departments, agencies or instrumentalities,
unless Debtor has complied with Section 7.13 hereof to the satisfaction of
Lender.
 
(11)         Satisfaction of Lender as to Financial Condition of
Customer.  Lender is, and continues to be satisfied with the creditworthiness of
the Customer in relation to the amount of credit extended and has not notified
Debtor, orally or in writing, that the account or Customer is unsatisfactory.

 
7

--------------------------------------------------------------------------------

 
 
(12)         Concentration.  It is not an otherwise Qualified Account owed by a
Customer, to the extent that the balance of Accounts owed by such Customer
exceeds twenty-five percent (25%) of the aggregate amount of all Accounts.
 
(13)         Satisfaction of Lender.  Lender has not notified Debtor, orally or
in writing, that the account or Customer is unsatisfactory in any respect.
 
“Qualified Inventory” shall mean Debtor’s inventory of finished goods for sale,
specifically excluding goods in transit, consigned goods, office supplies,
work-in-process, ingredients and packaging materials, which meets these
specifications:
 
(1)           Ownership.  It is owned by Debtor free of all tax liens and other
liens, encumbrances and security interests (except Lender’s security interest
and subordinated Authorized Security Interests) and it is located at one of the
locations listed on Schedule I hereto.
 
(2)           Other Financing.  No financing statement (other than Lender’s and
those relating to subordinated Authorized Security Interests) is on file
covering it or its products or proceeds.
 
(3)           Documents.  If it is represented or covered by documents of title,
Debtor is the owner of the documents free of all tax liens and other liens,
encumbrances and security interests (other than Lender’s security interest and
subordinated Authorized Security Interests).
 
(4)           Condition.  It is in good condition and, in the case of goods held
for sale, it is new and unused (except as Lender may otherwise consent in
writing).
 
(5)           Age-Obsolescence.  It is less than one (1) year old and neither
obsolete or obsolescent.
 
(6)           Satisfaction of Lender.  Lender has not notified Debtor, orally or
in writing, that any of the Inventory is unsatisfactory.
 
“Real Estate Tax Reserve” shall mean at any time during each calendar
year,  with respect to each of the Indiana Real Estate and the Mississippi Real
Estate, an amount equal to the difference of (i) 1/12 of the total real estate
taxes on such Real Estate due for the current calendar year times the number of
calendar months or portions thereof elapsed since the beginning of such calendar
year minus (ii) any portion of such real estate taxes which have been paid, as
evidenced by an official receipt of the relevant taxing authority provided by
Debtor to Lender.
 
 “Subordinated Debt” shall mean such indebtedness of Debtor which is fully
subordinated in right of payment, in a manner satisfactory to Lender, to the
Obligations.
 
“Unused Amount” shall mean, as of any date, Ten Million Dollars ($10,000,000.00)
minus the outstanding principal amount under Credit Facility A.
 
“Termination Date” shall have the meaning provided in Section 10 hereof.

 
8

--------------------------------------------------------------------------------

 
 
“Welfare Benefit Plan” shall mean an employee welfare benefit plan, within the
meaning of Section 3(1) of ERISA, which is maintained or sponsored by Debtor or
any Affiliated Company, or to which Debtor or any Affiliated Company is required
to contribute.
 
In addition to the foregoing, wherever the phrase “to the best of Debtor's
knowledge” or words of similar import relating to the knowledge or the awareness
of Debtor are used in this Agreement, such phrase shall mean and refer to (i)
the actual knowledge of a senior officer of Debtor or (ii) the knowledge that a
senior officer of Debtor would have obtained if he or she had engaged in good
faith and diligent performance of his/her duties, including, but not limited to,
the making of such reasonably specific inquiries as may be necessary of the
employees or agents of Debtor and a good faith attempt to ascertain the
existence or accuracy of the matter to which such phrase relates.

 
2.       CREDIT FACILITIES
 
2.1.          Credit Facility A.  Subject to the terms, conditions and
limitations hereof, including, without limitation, Section 4.1. hereof, and
provided that no Event of Default has occurred hereunder, Lender agrees to lend
(and upon repayment relend) money to Debtor in such amounts as Debtor from time
to time requests, up to the maximum amount of Ten Million Dollars
($10,000,000.00).  Advances by Lender hereunder shall be made by transfer to
Debtor’s commercial demand account number 1078-387-00, maintained with First
Business Bank.  Loans so made shall be evidenced by Debtor’s Note A, and, in
addition, Lender shall maintain a loan account ledger for Debtor, the debit
balance of which shall reflect the amount of Debtor’s indebtedness to Lender
from time to time by reason of any loans, advances or financial accommodations
made in conformance with this Credit Facility A.  Each month Lender shall render
to Debtor a statement of account as of the last day of the preceding month,
which statement shall be considered correct and accepted by Debtor and
conclusively binding upon Debtor unless Debtor notifies Lender to the contrary
within thirty (30) days from the date of mailing of said statement.  Debtor
promises to pay to Lender interest in accordance with Section 2.3 hereof and to
pay all outstanding principal and accrued but unpaid interest under Note A in
full on the date of the termination of this Agreement.
 
2.2.          Intentionally Left Blank.
 
2.3.          Interest and Fees.
 
2.3.1.           The interest rate hereunder on the Notes shall be equal to four
and three quarters percent (4.75%) per annum in excess of the One Year LIBOR
Rate.  If the index upon which the One Year LIBOR Rate is determined becomes
unavailable during the term of this Agreement, Lender may designate a comparable
substitute index after notifying Debtor.  Lender will advise Debtor of the
substitute index upon Debtor’s request.  If at any time during the term hereof,
Lender determines (which determination shall be conclusive absent manifest
error) that adequate and reasonable means do not exist for ascertaining the One
Year LIBOR Rate, then Lender shall give notice thereof to Debtor by telephone or
electronic mail as promptly as practicable thereafter and, until Lender notifies
Debtor that the circumstances giving rise to such notice no longer exist, Lender
may designate a comparable substitute rate after notifying Debtor.  If at any
time during the term hereof, the One Year LIBOR Rate will not adequately and
fairly reflect the cost to Lender of making or maintaining the loans hereunder,
then Debtor will pay to Lender such additional amount or amounts as will
compensate Lender for such additional costs incurred.  At any time during any
Default Period or following the Termination Date, in Lender’s sole discretion
and without waiving any of its other rights or remedies, the unpaid balances on
the Notes shall bear interest at three percent (3.0%) per annum in excess of the
rate that would apply in the absence of a default, effective as of the first day
of the month in which such Default Period begins through the last day of such
Default Period, or any shorter time period that Lender may determine.  Interest
shall be computed daily based upon a three hundred sixty (360) day year and the
One Year LIBOR Rate and the outstanding loan balances as they exist at the end
of each day.  Changes in the One Year LIBOR Rate shall become effective without
notice to Debtor; however, Lender will advise Debtor of such changes upon
Debtor’s request.  Interest for each calendar month on the Notes shall be due
and payable to Lender by Debtor as of the first day of the next succeeding
month, and at Lender’s sole option may be debited to Debtor’s loan account
ledger for Credit Facility A.

 
9

--------------------------------------------------------------------------------

 
 
2.3.2.           Intentionally Left Bank.
 
2.3.3.           Facility Fees – Reimbursement of Expenses.  In addition to all
other amounts to be paid by Debtor hereunder, Debtor shall pay Lender the
following fully earned non-refundable fees:  (i) a closing fee of One Hundred
Fifty Thousand Dollars ($150,000.00) payable at closing, (ii) with each payment
of interest, an unused line fee payable in arrears at the rate of three quarters
percent (.75%) per annum on the average daily Unused Amount during the prior
calendar month, and (iii) monthly FDIC assessment fees equal to one quarter
percent (.25%) per annum of the Maximum Loan Amount each, payable on the first
day of each month and on the Termination Date.  Amounts to be reimbursed by
Debtor include all of Lender’s legal fees incurred in negotiating and preparing
the documentation for this extension of credit, along with all other normal and
customary out of pocket fees relating to and expenses associated with
preparation for closing and the actual closing of the transaction contemplated
by this Agreement, including, without limitation, travel and travel related
expenses of Lender’s personnel incurred in connection with due diligence and
closing activities related to the transaction contemplated by this Agreement
(whether or not the transaction closes or funds are advanced), all of which
amounts shall be payable upon demand.  Debtor shall also pay Lender, upon
demand, for all field examinations of Debtor and its assets performed by Lender
(at Lender’s standard fee plus out of pocket expenses) or on behalf of Lender
(by reimbursing Lender’s actual expense), whether conducted in conjunction with
Lender’s pre-closing due diligence or during the term of this Agreement;
provided, however, that so long as an Event of Default has not occurred, (i) the
number of such examinations conducted following the Closing Date shall not
exceed four (4) during any one-year period, and (ii) the aggregate amount
payable by Debtor for such examinations shall not exceed Twenty Thousand Dollars
($20,000.00), plus out of pocket expenses, during any such one-year period.  To
the extent the Obligations are being prepaid in full prior to the Termination
Date, any fees or other amounts otherwise payable under this Section 2.3.3 after
such prepayment date but on or prior to the Termination Date shall be due and
payable with the final payment of the Obligations.  All amounts owing under this
Section 2.3.3 may be debited to Debtor’s loan account ledger for Credit
Facility A.

 
10

--------------------------------------------------------------------------------

 
 
2.3.4.           Limitation on Interest.  In no contingency or event whatsoever
shall the interest rate charged hereunder exceed the highest rate permissible
under any law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto.  In the event such a court determines
that Lender has received interest hereunder in excess of the highest rate
permissible under law, Lender shall promptly refund such excess to Debtor
without penalty or damages of any kind.
 
2.4.          Requests for Advances.  Requests for advances hereunder received
prior to 1:00 p.m. Central Time on a Business Day will be processed on the same
Business Day and, subject to availability terms and absence of default hereunder
will be honored the same Business Day.  Requests for advance received after 1:00
p.m. Central Time on any Business Day or on any other day will be processed on
the next Business Day.
 
3.       SECURITY INTEREST AND PLEDGE
 
To secure the payment and performance of all of Debtor’s Obligations as herein
defined, and as a contemporaneous exchange for value, Debtor hereby grants,
pledges, hypothecates and assigns to Lender and each Bank Affiliate a lien and
security interest in the Collateral, as herein defined, and all of its ledger
sheets, files, records, documents and instruments relating to the
Collateral.  Upon request by Lender, Debtor will grant Lender a security
interest in all commercial tort claims it may have against any Person.
 
Debtor also grants Lender and each Bank Affiliate a security interest and lien
in any credit balance or other money now or hereafter owed Debtor by Lender or
any Bank Affiliate, and Debtor agrees that Lender may at any time after an
occurrence of an Event of Default, without notice or demand, set off against
such credit balance or other money any amount unpaid under the Obligations.
 
Lender shall have received within thirty (30) days after closing written reports
establishing to the satisfaction of Lender that financing statements and, as
appropriate, fixture financing statements have been effectively filed and/or
recorded in all appropriate offices providing Lender with a perfected first
priority security interest in the personal property and fixtures Collateral
described herein.
 
4.       COLLATERAL–OBLIGATION RATIOS
 
4.1.          Facility A.  Without Lender’s written consent, Debtor shall not at
any time permit the sum of the aggregate amount of those Obligations reflected
by the loan account ledger for Credit Facility A, plus all Letter of Credit
Liabilities to exceed the lesser of (i) Ten Million Dollars ($10,000,000.00), or
(ii) the sum of:
 
4.1.1.           eighty five percent (85%) of the amount owing on Qualified
Accounts (after deducting payments on Qualified Accounts which are in the
process of collection by Lender); plus

 
11

--------------------------------------------------------------------------------

 
 
4.1.2.           a percentage to be determined by Lender in its sole discretion
of Qualified Inventory at cost or wholesale market value, whichever is lower
(subject to a maximum of Four Million Dollars ($4,000,000.00)); provided, that
as of the Closing Date such percentage is zero percent (0%) and Lender has no
obligation to thereafter select any percentage which may be applied for advances
based on Qualified Inventory; less
 
4.1.3.           the Real Estate Tax Reserve; less
 
4.1.4.           any reserves Lender, in its sole discretion, deems necessary or
appropriate; taking into account Debtor’s and Debtor’s Customers’ financial
condition and prospects, the nature and condition of the Collateral, applicable
contingencies and any other factor deemed material by Lender.
 
4.2.          Additional Payments.  In addition to other required payments,
Debtor shall pay Lender, in reduction of the Obligations owing to Lender at any
time, such sums as may be necessary from time to time to maintain the foregoing
ratios and to comply with the foregoing advance limits.  Such ratio is stated
only for the purpose of advances under this Agreement and not for valuation of
the Collateral.
 
5.       COLLECTIONS
 
5.1.          Lockbox Service.  Prior to Lender making any advances hereunder,
Debtor hereby agrees to enter into a Tri-Party Lockbox Agreement in the form of
Exhibit B attached hereto (the “Lockbox Agreement”), pursuant to which Lender
and First Business Bank (the “Lockbox Bank”) shall be granted access to the
Lockbox.
 
5.2.          Receipt and Credit for Collection.  All checks, drafts, cash,
notes, money orders, acceptances and other remittances (“Collections”) in part
or full payment of and with respect to the Collateral received through the
Lockbox shall be processed in accordance with the Lockbox Agreement and
transferred to Lender’s general funding account for application to the
Obligations.  All Collections received directly by Debtor shall immediately be
delivered by Debtor to Lender (for deposit in Lender’s general funding account)
or the Lockbox Bank in precisely the form received (but endorsed by Debtor if
necessary for collection), and until such delivery Debtor shall not commingle
any Collections with any other funds or property of Debtor but shall hold the
Collections in trust for Lender.  Collections received in Lender’s general
funding account will be applied by Lender against the Obligations subject to a
three (3) Business Day collection period by crediting Debtor’s loan account
ledger for Credit Facility A.  (Availability, however, shall be determined on
the basis of Collections being applied against the Obligations upon receipt in
Lender’s general funding account.)  In the event that any such item, the amount
of which has been credited against the Obligations, is subsequently dishonored
or otherwise returned unpaid to Lender or Lockbox Bank, Lender may retroactively
debit Debtor’s loan account ledger for Credit Facility A for the amount of such
item.  Further, Lender agrees that provided that, so long as no Event of Default
has occurred and is continuing, and there are no principal amounts outstanding
under Credit Facility A or other Obligations then due and payable, then
collections which are received into Lender’s operating account number
1999-995-00 with First Business Bank shall be deposited by Lender into Debtor’s
general demand deposit account number 1078-387-00 with First Business Bank.

 
12

--------------------------------------------------------------------------------

 
 
5.3.          Verification and Notification.  Lender may confirm and verify all
Accounts in any manner, and Debtor shall assist Lender in so doing.  Lender may
terminate Debtor’s authority to make Collection at any time.  Lender may at any
time notify, or require Debtor to notify, all of Debtor’s Customers or any of
them to make payment directly to Lender and Lender may enforce collection of,
settle, compromise, extend or renew the indebtedness of any or all of Debtor’s
Customers without liability of any kind.  Until Debtor’s Customers are otherwise
notified, Debtor, as agent of Lender, shall make Collections on the Accounts.
 
5.4.          Authority to Perform for Debtor.  To the fullest extent permitted
by law, Debtor appoints each and every agent of Lender as Debtor’s
attorney-in-fact to endorse the name of Debtor on any notes, acceptances,
checks, drafts, money orders or other instruments for the payment of money or
any security interest that may come into Lender’s possession and to sign
Debtor’s name on any invoice or bill of lading relating to any of the Accounts,
on drafts against Customers, and notices to Customers.  This power, because it
is coupled with an interest, is irrevocable while any Obligation remains
unpaid.  Lender is hereby authorized and empowered to accept the return of goods
represented by any of the Accounts, without notice to or the consent of Debtor,
without discharging or in any way affecting Debtor’s liability hereunder.  All
acts of Lender or its appointee are hereby ratified and approved, and Lender or
its appointee shall not be liable for any acts of commission or omission, nor
for any error of judgment or mistake of fact or law, so long as any of the
foregoing do not constitute willful misconduct or recklessness on the part of
Lender or its appointee.
 
6.       DEBTOR’S WARRANTIES
 
Debtor warrants that while any of the Obligations are unpaid or unsatisfied:
 
6.1.          Accuracy of Information.  All information, certificates or
statements given to Lender pursuant to this Agreement shall be true and complete
when given.
 
6.2.          Accuracy of Financial Statements.  As of the date hereof, to the
best of Debtor’s knowledge no material adverse change has occurred or is about
to occur which would affect the business, operations, assets, property,
prospects or financial condition of Debtor as reflected in Debtor’s December 31,
2010 audited financial statements or its August 31, 2011 interim financial
statements previously provided to Lender by Debtor.  Debtor agrees to notify
Lender immediately of any adverse changes to said financial statements.
 
6.3.          Names; Addresses.  The address appearing on page 1 hereof is
Debtor’s principal place of business and the address of the office where Debtor
keeps its records concerning Accounts and contract rights.  Such location shall
not be changed without the prior written consent of Lender.  Except as listed on
Schedule I, there are no other locations at which Debtor keeps any Collateral or
records.  Debtor’s name as indicated in the records of its state of organization
is Chromcraft Revington, Inc.  Schedule I hereto lists, in addition to
Collateral and record locations outside Debtor’s principal office, all prior
corporate names and all trade names by which Debtor is now known or was
previously known within the past five years.
 
6.4.          Organization.  Debtor is a duly organized, validly existing
corporation in good standing under the laws of the State of Delaware, and is
duly qualified to do business and is in good standing in every jurisdiction in
which Debtor is required under the laws of such jurisdiction to qualify to do
business or otherwise register.  Debtor has filed all reports required to be
filed by Debtor with the Delaware Secretary of State in order to maintain its
charter and no proceeding is pending to revoke Debtor’s charter or dissolve
Debtor.

 
13

--------------------------------------------------------------------------------

 
 
6.5.          Other Agreements.  Debtor is not in default under any agreement
for the payment of money.
 
6.6.          Unfunded Liabilities – ERISA.  Except as set forth on Schedule II,
Debtor has no Plan.  None of the Pension Plans has an accumulated funding
deficiency, as defined under Section 302 of ERISA and Section 412 of the
Internal Revenue Code whether or not waived.  All of the Pension Plans are
qualified under Section 401(a) of the Internal Revenue Code and the related
trusts are exempt from tax under Section 501(a) of the Internal Revenue
Code.  Debtor has not incurred and does not expect to incur any liability to the
Pension Benefit Guaranty Corporation (“PBGC”), or to any trustee appointed
pursuant to ERISA Section 4042, with respect to any Pension Plan, and the PBGC
has not instituted proceedings to terminate any Pension Plan or to have a
trustee appointed under ERISA Section 4042 to administer or terminate any
Pension Plan.  There are no pending investigations by any government agency
involving the Plans.  Except as set forth on Schedule II hereto, no event has
occurred, and there exists no condition or set of circumstances which presents a
risk of termination of any Pension Plan or which could result in any liability
on the part of Debtor to the PBGC and there has been no reportable event (as
defined in Section 4043(b) of ERISA.  Debtor has not engaged in any “prohibited
transaction” (as defined in ERISA Section 406 and Section 4975 of the Internal
Revenue Code), with respect to a Plan or any of the related trusts, which may
result in any civil penalty assessed pursuant to ERISA Section 502(i) or a tax
imposed by the Internal Revenue Code.  Debtor has no withdrawal liability
assessed or contingently assessable under ERISA as to any Pension Plan which is
a multi–employer Plan.  Except as set forth on Schedule II, Debtor does not
maintain unfunded Welfare Benefit Plans (within the meaning of ERISA
Section (1)) for employees of Debtor which cannot be terminated without further
financial obligation on the part of Debtor upon notice of not more than thirty
(30) days.  Each of the Plans has been administered at all times in all material
respects, in accordance with its terms.  Debtor has fully complied with the
notice and continuation of coverage requirements of Sections 601 through 608 of
ERISA and Section 4980B of the Internal Revenue Code.  All reports, statements,
returns, and other information required to be furnished or filed with respect to
the Plans have been furnished or filed, or both, in accordance with Sections 101
through 105 of ERISA and Section 6057 through 6059 of the Internal Revenue Code,
and they are true and correct.  Records of the Plans have been maintained in
accordance with Section 107 of ERISA.  Debtor and all other fiduciaries (as
defined in Section 3(21) of ERISA) with respect to any of the Plans do not have
any material liability for any breach of any fiduciary duties under
Sections 404, 405 or 409 of ERISA.  No action, proceeding or claim has been
asserted, or is pending or threatened, against Debtor or any Plan fiduciary with
respect to any Plan and no basis exists therefor.  For purposes of this
Section 6.6, “Debtor” shall include Debtor and any Affiliated Company.
 
6.7.          Ownership.  Debtor is the exclusive owner of the Collateral free
of all encumbrances, security interests, liens and interests of third parties
whatsoever (except Lender’s security interest and Authorized Security
Interests), and chattel paper constituting Collateral evidences a perfected
security interest in the goods covered by it, free from all other encumbrances
and security interests, and no financing statement (other than Lender’s or one
giving rise to an Authorized Security Interest) is on file covering the
Collateral or any of it.  If Inventory is represented or covered by documents of
title, Debtor is the owner of the documents, free of all encumbrances and
security interests other than Lender’s security interest and Authorized Security
Interests.  Debtor is duly authorized to sell, transfer, pledge and grant a
security interest in each and every item of the Collateral.

 
14

--------------------------------------------------------------------------------

 
 
6.8.          Litigation.  There is no litigation or proceeding pending or, to
the best of Debtor’s knowledge, threatened against Debtor which might materially
adversely affect the financial condition of Debtor or the ability of Debtor to
perform the Obligations.
 
6.9.          Fiscal Year.  Debtor’s fiscal year ends on December 31.
 
6.10.        Validity of Agreement.  The execution and delivery of this
Agreement to Lender will not violate or constitute a breach of Debtor’s
Certificate of Incorporation, Bylaws or other organizational papers or any
indenture, agreement or undertaking to which Debtor is a party or is subject.
 
6.11.        Dump Sites.  To the best of Debtor’s knowledge, no person or entity
has caused or permitted hazardous substances to be stored, deposited, treated,
recycled or disposed of on, under or at any real estate currently owned or
occupied by Debtor, which substances, if known to be present, were released on
the real estate and would require cleanup, removal or some other remedial action
under Environmental Laws.
 
6.12.        Tanks.  Except as disclosed on Exhibit C hereto there are not now,
nor to the best of Debtor’s knowledge have there ever been, tanks or other
facilities on, under, or at any real estate currently owned or occupied by
Debtor which contained materials which, if released into the soil or ground
water, would require cleanup, removal or some other remedial action under
Environmental Laws.
 
6.13.        Other Environmental Conditions.  Except as disclosed on Exhibit D
hereto to the best of Debtor’s knowledge, there are no conditions existing
currently or likely to exist during the term of this loan which would subject
Debtor to damages, penalties, injunctive relief or cleanup costs under any
Environmental Laws or which require or are likely to require cleanup, removal,
remedial action or other response pursuant to Environmental Laws by Debtor with
respect to any real estate presently or formerly owned by Debtor.
 
6.14.        Changes in Laws.  To the best of Debtor’s knowledge, there are no
proposed or pending changes in Environmental Laws that would materially and
adversely affect Debtor.
 
6.15.        Environmental Judgments, Decrees and Order.  Debtor is not subject
to any judgment, decree, order or citation related to or arising out of
Environmental Laws and has not been named or listed as a potentially responsible
party by any governmental body or agency in a matter arising under any
Environmental Laws with respect to the Indiana Real Estate or the Mississippi
Real Estate.
 
6.16.        Environmental Permits and Licenses.  Debtor has all permits,
licenses and approvals required under Environmental Laws needed to operate at
the Indiana Real Estate and the Mississippi Real Estate, including all permits,
licenses and approvals relating to air emissions or disposal of hazardous waste
or wastewater, if applicable with respect to such properties.

 
15

--------------------------------------------------------------------------------

 
 
6.17.        Employee Controversies.  There are no controversies pending or, to
the best of Debtor’s knowledge, threatened or anticipated between Debtor and any
of its employees, other than employee grievances arising in the ordinary course
of business which are not, in the aggregate, material to the financial condition
of Debtor.
 
6.18.        Labor Matters.  There are no strikes or other labor disputes
against Debtor pending or, to Debtor’s knowledge, threatened.  The hours worked
and payments made to employees of Debtor have not been in violation of the Fair
Labor Standards Act or any other applicable law dealing with such matters.  All
payments due from Debtor, or for which any claim may be made against Debtor, on
account of wages and employee health and welfare insurance and other benefits
have been paid or accrued as a liability on the books of Debtor.  The
consummation of the transactions contemplated by this Agreement will not give
rise to a right of termination or right of renegotiation on the part of any
union under any collective bargaining agreement to which Debtor is a party or by
which Debtor is bound.
 
6.19.        Patents; Trademarks; Licenses.  Debtor possesses adequate assets,
licenses, patents, patent applications, copyrights, service marks, trademarks
and trade names to continue to conduct its business as heretofore
conducted.  All of the following, whether unregistered, federally registered or
for which Debtor has made application for federal registration, whether owned by
or licensed to Debtor, are listed on Schedule III hereto:  patents, patent
applications, copyrights, service marks, trademarks and trade names.
 
6.20.        Investment Company.  Debtor is not an “investment company” or a
company controlled by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
 
6.21.        Consignments.  None of the inventory in Debtor’s possession was
obtained by Debtor on consignment or approval.
 
6.22.        Rights to Payment.  Each right to payment and each instrument,
document, chattel paper and other agreement constituting or evidencing
Collateral is (or, in the case of all future Collateral, will be when arising or
issued) the valid, genuine and legally enforceable obligation, subject to no
defense, setoff or counterclaim, of the account debtor or other obligor named
therein or in Debtor’s records pertaining thereto as being obligated to pay such
obligation.
 
6.23.        Financing Statements.  Debtor has authorized the filing of
financing statements sufficient when filed to perfect the security interests in
personal property created hereby.  When such financing statements are filed in
the offices noted therein, Lender will have a valid and perfected security
interest in all Collateral which is capable of being perfected by filing
financing statements.  None of the Collateral is or will become a fixture on
real estate, unless a sufficient fixture filing is in effect with respect
thereto.
 
 
16

--------------------------------------------------------------------------------

 
 
7.       DEBTOR’S AFFIRMATIVE COVENANTS
 
During the term of this Agreement, and until the Obligations are paid or
satisfied in full, Debtor covenants and agrees as follows:
 
7.1.          Business Records; Reports.  Debtor shall maintain a standard and
modern system of business records prepared in accordance with generally accepted
principles of accounting consistently applied throughout all accounting periods
and shall furnish Lender such reports respecting the business, assets and
financial condition of Debtor as Lender may reasonably request, all of which
reports shall be certified, in form satisfactory to Lender, by a principal
officer of Debtor or, when requested by Lender, audited by an independent
certified public accountant who is reasonably satisfactory to Lender.  Lender
shall have the right at any time during normal business hours to verify, check,
inspect and make abstracts and copies of all of Debtor’s books, accounts,
records, audits, orders, correspondence, corporate minute books and other legal
records and such other papers, computer files, discs, tapes, printouts and other
media as Lender may desire.  In addition to the foregoing, Debtor agrees to
deliver to Lender:
 
7.1.1.           Within ninety (90) days after the end of each fiscal year of
Debtor, a balance sheet of Debtor as of the close of such fiscal year and
related statements of earnings, retained earnings and statements of cash flows
for such year, each with comparative figures for the preceding fiscal year, all
in reasonable detail satisfactory to Lender, prepared in accordance with
generally accepted accounting principles consistently applied, and audited by an
independent certified public accountant reasonably satisfactory to Lender.
 
7.1.2.           Within thirty (30) days after the end of each fiscal month, a
balance sheet and related statements of earnings, retained earnings and
statements of cash flows for such month, in each case with comparative figures
for the same month in the preceding fiscal year, prepared on the same basis as
the most recent annual statement provided pursuant to Section 7.1.1 above,
certified by an officer of Debtor.
 
7.1.3.           Within ten (10) days following the date of their filing copies
of each federal income tax return of CR International, Inc. filed during the
term of this Agreement.  Within ten (10) days of its due date or any applicable
extension in effect, Debtor’s federal income tax returns for the preceding tax
year.
 
7.1.4.           As often as requested by Lender, but at least weekly, a report
in the form required by Lender reflecting the Collateral–Obligation Ratio (based
on daily Qualified Accounts and monthly Qualified Inventory figures) as of the
end of the prior Business Day, together with such information relating to the
Collateral as Lender may request, certified by an authorized signatory of
Debtor.
 
7.1.5.           Within fifteen (15) days after the end of each month, agings of
Debtor’s accounts payable and accounts receivable and inventory listings, each
as of the end of such month.
 
7.1.6.           On or before thirty (30) days prior to the end of each fiscal
year of Debtor commencing with the fiscal year of Debtor ending December 31,
2011, Debtor shall furnish to Lender a Business Plan (as defined hereinafter)
for Debtor for the next succeeding fiscal year of Debtor.  For purposes of this
Section 7.1.6, “Business Plan” shall mean a statement prepared by Debtor’s
management of management’s intentions and projections with regard to anticipated
business developments or objectives relating to Debtor’s business, including
(a) a statement of Debtor’s projected Inventory and sales, (b) an operating and
capital budget, and (c) projections of (i) monthly balance sheets of Debtor, for
such fiscal year of Debtor, (ii) monthly statements of income and expense and of
shareholders’ equity of Debtor, for such fiscal year of Debtor, and
(iii) monthly budgets of capital expenditures to be incurred by Debtor during
such fiscal year of Debtor.  The Business Plan shall be in reasonable detail and
certified by the chief executive officer of Debtor as having been prepared in
good faith and to the best knowledge and ability of Debtor.  Debtor shall,
promptly upon any material revision of any of the foregoing, provide a copy of
such revision to Lender.

 
17

--------------------------------------------------------------------------------

 
 
7.1.7.           Upon receipt by Debtor, copies of all management letters and
detailed audit reports submitted to Debtor by independent certified public
accountants.
 
7.1.8.           Within thirty (30) days after the end of each month, a
statement in the form of Exhibit E hereto certified by the chief financial
officer of Debtor, in form and content satisfactory to Lender, representing and
warranting that (a) the representations and warranties contained in this
Agreement are true and correct as of the date of such statement, except for
changes permitted or contemplated by this Agreement which have been disclosed in
writing to Lender; (b) no condition, event, act or omission has occurred or
exists which constitutes an Event of Default under this Agreement or, if such
condition, event or act has occurred or does exist; stating in reasonable detail
all relevant facts with respect thereto, (c) no condition, event, act or
omission has occurred which, with the giving of notice or the passage of time,
will constitute an Event of Default under this Agreement or, if such a
condition, event, act or omission has occurred, stating in reasonable detail all
relevant facts with respect thereto, (d) the financial statements of Debtor
submitted with such statement have been prepared in accordance with generally
accepted accounting principles consistently applied, subject to year end
adjustments and (e) Debtor is in compliance with the following Sections of this
Agreement:  7.24, 7.25 and 8.3 and providing relevant factual information and
computations to evidence such compliance.
 
7.2.          Conduct of Business.  Debtor shall maintain current filings of its
status as a registered foreign corporation in all states other than Delaware in
which Debtor is qualified to do business, and do all things necessary for Debtor
to remain duly organized and validly existing as a Delaware corporation and
maintain all requisite authority to conduct its business in Delaware, Indiana
and Mississippi and all other states as may be required.
 
7.3.          Changes in Status of Collateral.  Debtor shall promptly notify
Lender if any Qualified Account or Qualified Inventory ceases to be qualified.
 
7.4.          Chattel Paper, Instruments, etc.  Chattel Paper, instruments,
drafts, notes, acceptances, and other documents which constitute Collateral
shall be on forms satisfactory to Lender.  Debtor shall promptly mark all such
forms of Collateral to indicate conspicuously Lender’s interest and upon
Lender’s request, immediately deliver them to Lender, duly endorsed or assigned
by Debtor.

 
18

--------------------------------------------------------------------------------

 
 
7.5.          Collateral Records and Statements.  Debtor shall keep accurate and
complete books and records pertaining to the Collateral in such detail and form
as Lender requires and in accordance with generally accepted principles of
accounting consistently applied, including, but not limited to, schedules of
inventory, original orders, invoices, and shipping documents.  At the request of
Lender, Debtor shall furnish to Lender a statement, certified by Debtor and in
such form and containing such information as may be prescribed by Lender,
showing the current status and value of the Collateral.
 
7.6.          Taxes and Expenses.  Any taxes (excluding income taxes of Lender)
payable or ruled payable by any Federal or State authority in respect of this
Agreement, any Note or any Collateral Agreement shall be paid by Debtor,
together with interest and penalties, if any, provided that Debtor shall be
allowed to contest the same in good faith so long as (1) Debtor maintains
adequate reserves therefor, (2) Debtor gives Lender notice thereof, and
(3) Lender will not be adversely affected thereby.  Debtor shall also reimburse
Lender for all reasonable fees and out-of-pocket expenses and disbursements
incurred by Lender in connection with this Agreement, any Note or any of the
Collateral Agreements, including the actual legal fees and expenses of Lender’s
legal counsel.  Debtor also agrees to pay the fees and expenses incurred by
Lender in connection with any subsequent amendment or modification of this
Agreement, any Note or any of the Collateral Agreements, or their collection
and/or enforcement (including, but not limited to, reasonable attorney fees and
reasonable time charges of attorneys who may be employees of Lender).
 
7.7.          Inspection of Collateral.  At reasonable times Lender may examine
the Collateral and have full access to, and right to audit, check, inspect and
make abstracts and copies from Debtor’s books and records pertaining to it,
wherever located; and Debtor shall assist Lender in so doing.  In connection
therewith, Lender may from time to time in its sole discretion conduct or engage
a third party to conduct field audits/examinations of the Collateral and
Debtor’s books and records pertaining thereto, and to the extent provided in and
otherwise consistent with Section 2.3.3 hereof, Debtor shall pay to Lender the
cost of such audits/examinations upon Lender’s presentation of an invoice
therefor.
 
7.8.          Insurance.  Debtor shall procure forthwith and maintain insurance
against loss, theft, destruction and damage to the Collateral for the full
insurable value thereof, with such companies as are acceptable to Lender for the
life of this Agreement, plus other insurance thereon in the amounts and against
such risks as Lender may specify, and promptly, but no later than one hundred
twenty (120) days after the Closing Date, deliver an original copy of each such
policy to Lender, with a standard Lender’s Loss Payable Clause and a Mortgagee’s
Clause in favor of Lender.  Further, Debtor shall cause its insurer to deliver
to Lender an Evidence of Property Insurance prior to the date hereof and each
year promptly following renewal of each such policy.  Loss or damage to the
Collateral shall not release Debtor from any of its Obligations to
Lender.  Lender is authorized, but not obligated, in the name of Debtor or
otherwise, to make, adjust, settle claims under or cancel any insurance on the
Collateral and apply all insurance proceeds on the Collateral against the
Obligations.  All policies of insurance shall provide for at least thirty (30)
days prior written notice to Lender of cancellation, non-renewal or modification
to its terms.  In addition, Debtor agrees to maintain business interruption and
workman’s compensation in reasonable amounts designated at any time or from time
to time by Lender.  All liability insurance policies must name Lender as an
additional insured.

 
19

--------------------------------------------------------------------------------

 
 
7.9.          Maintenance of Collateral.  Debtor shall maintain the Collateral
and every part thereof in good condition and repair and not permit its value to
be impaired (excepting only reasonable wear and tear); keep it free from all tax
liens and other liens, encumbrances and security interests (other than Lender’s
security interest and Authorized Security Interests); defend it against all
claims and legal proceedings by persons other than Lender; pay and discharge
when due all taxes, levies and other charges or fees levied or assessed upon it;
provided, however, that Debtor shall be allowed to contest the same in good
faith so long as     (1) Debtor maintains adequate reserves therefor, (2) Debtor
gives Lender notice thereof, and    (3) Lender will not be adversely affected
thereby; not lease, sell, transfer it from the premises where now located, or
otherwise dispose of it or permit it to become a fixture or accession to other
goods, without the prior written approval of Lender, except for sales or leases
of Inventory in the ordinary course of business; not permit it to be used in
violation of any applicable law, regulations, or policy of insurance; and, as to
Collateral consisting of instruments and chattel paper, preserve rights in it
against prior parties.
 
7.10.        Maintenance of Security Interest.  Debtor shall pay all expenses
and, upon request, take any action reasonably deemed advisable by Lender to
preserve the Collateral or to establish priority of, perfect, continue
perfected, terminate or enforce Lender’s interest in it or rights under this
Agreement.  Debtor shall execute and deliver to Lender any and all documents
Lender reasonably requests to perfect its security interest in any or all
Collateral.  Debtor authorizes Lender to file from time to time where permitted
by law, such financing statements against collateral described as “all personal
property” or “all assets” as Lender deems necessary or useful to perfect
Lender’s interest in or rights under this Agreement.
 
7.11.        Notice of Changes.  Debtor shall promptly notify Lender in writing
of any change of its officers, directors or key employees; use of any trade name
not listed on Schedule I hereto; acquisition of any federally registered
patents, patent applications, copyrights, service marks, trademarks or trade
names;  application for registration of any patents, patent applications,
copyrights, service marks, trademarks or trade names; any sale or purchase not
in the regular course of Debtor’s business; or any other material change in the
business or financial affairs of Debtor.
 
7.12.        Return and Repossession.  In the event of any return, reclamation
or repossession of any Collateral, Debtor shall immediately notify Lender and
remit to Lender the amount credited by Debtor to the account of the Customer to
whom such goods had previously been sold or leased.
 
7.13.        United States of America Contracts.  If any Accounts arose out of
contracts with the United States of America or any of its departments, agencies
or instrumentalities, Debtor shall promptly notify Lender and execute any
writings required by Lender in order that all money due or to become due under
such contracts shall be assigned to Lender and proper notice of the assignment
given under the Federal Assignment of Claims Act or other applicable laws or
regulations; and prior to completion of the foregoing, such Accounts shall be
excluded from Qualified Accounts.
 

 
20

--------------------------------------------------------------------------------

 
 
7.14.        Use of Proceeds.  Advances by Lender to Debtor under this or other
agreements shall be used exclusively by Debtor to refinance existing
indebtedness with Bank of America, N.A. and for working capital and other
corporate purposes.
 
7.15.        Compliance with Laws.  Debtor shall comply in all material respects
with all laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject.
 
7.16.        Notice of Default.  Debtor shall give prompt notice in writing to
Lender of the occurrence of any default or of any other development, financial
or otherwise, which might materially adversely affect its business, properties
or affairs or the ability of Debtor to perform the Obligations.
 
7.17.        Further Assurances.  Upon the reasonable request of Lender from
time to time, Debtor shall execute and deliver to Lender in form acceptable to
Lender’s counsel (i) all such further documents and assurances in order to
perfect and/or maintain any security interest or mortgage granted to Lender,
(ii) collateral assignments of all leases of real or personal property acquired
by Debtor after the date of this Agreement, (iii) mortgage and security
agreements covering all trademark and trade name registrations and applications
acquired by Debtor, (iv) motor vehicle lien applications and other documentation
reasonably requested by Lender to cause Lender to be named as a Lender on the
titles to Debtor’s vehicles, and (v) assignments of life insurance.
 
7.18.        Maintain Deposits.  Debtor shall maintain all its commercial
demand, deposit and other cash disbursement accounts with a Bank Affiliate and,
subject to the limitations set forth in Section 8.8, Sycamore Bank.  Debtor
shall deposit or cause to be deposited all Collections in the Lockbox or the
Cash Collateral Account established for the benefit of Debtor at First Business
Bank.  Such accounts shall at all times have deposits in sufficient amounts to
pay all bank charges and fees charged in connection therewith, including, but
not limited to, all deposit account charges, wire transfer fees, ACH fees and
all fees for cash management services.
 
7.19.        Margin Security.  As of the execution hereof, Debtor does not own
any margin security and none of the loans advanced hereunder will be used for
the purpose of purchasing or carrying any margin securities or for the purpose
of reducing or retiring any indebtedness which was originally incurred to
purchase any margin securities or for any other purpose not permitted by
Regulation U of the Board of Governors of the Federal Reserve System.
 
7.20.        Compliance with Environmental Laws.  Debtor shall timely comply
with all applicable Environmental Laws.
 
7.21.        Orders, Decrees and Other Documents.  Debtor shall provide to
Lender immediately upon receipt copies of any correspondence, notice, pleading,
citation, indictment, complaint, order, decree, or other document from any
source asserting or alleging a circumstance or condition which requires or may
require a financial contribution by Debtor or a cleanup, removal, remedial
action, or other response by or on the part of Debtor under Environmental Laws
which seeks damages or civil, criminal or punitive penalties from Debtor for an
alleged violation of Environmental Laws.

 
21

--------------------------------------------------------------------------------

 
 
7.22.        Agreement to Update.  Debtor shall advise Lender in writing as soon
as Debtor becomes aware of any condition or circumstance which makes the
environmental warranties contained in this Agreement incomplete or inaccurate.
 
7.23.        Sales on Consignment.  Debtor shall promptly notify Lender of all
sales of Inventory on consignment, on sale or return or on sale or approval, and
Debtor shall take all steps requested by Lender to protect Debtor’s interest in
such Inventory and to perfect Lender’s security interest in such Inventory.
 
7.24.        Net Worth.  Debtor’s Net Worth shall equal at least the amounts as
of each of the dates set forth on Schedule 7.24 attached hereto.
 
7.25.        Net Earnings.  Debtor’s Net Earnings (Loss) shall not be less than
the amounts for each of the periods set forth on Schedule 7.25 attached hereto.
 
7.26.        Notice of Commercial Tort Claims.  Promptly upon knowledge thereof,
Debtor shall deliver to Lender notice of any commercial tort claims it may bring
against any person, including the name and address of each defendant, a summary
of the facts, an estimate of Debtor’s damages, copies of any complaint or demand
letter submitted by Debtor, and such other information as Lender may request.
 
7.27.        Delivery of Instruments, etc.  Upon request by Lender, Debtor shall
promptly deliver to Lender in pledge all instruments, documents and chattel
paper constituting Collateral, duly endorsed or assigned by Debtor.
 
7.28.        Employee Compensation.  Debtor shall pay when due all employee
wages, salary and benefits, including, without limitation, vacation pay, sick
pay and other employment benefits, and upon request of Lender, shall provide
Lender evidence of the same and such other information regarding employee
compensation as Lender may request, all in a form acceptable to Lender.
 
7.29.        Delivery of Mississippi Mortgage.  Within ninety (90) days of the
Closing Date, Debtor shall have provided to Lender evidence of Debtor’s
ownership of or leasehold interest in the Mississippi Real Estate and the fully
executed Mississippi Mortgage.
 
8.       DEBTOR’S NEGATIVE COVENANTS
 
During the term of this Agreement, and until the Obligations are paid or
satisfied in full, Debtor covenants and agrees that it will not, except with the
prior written approval of Lender:
 
8.1.          Indebtedness.  Become or remain liable in any manner in respect of
any indebtedness or any contractual liability for borrowed money or to pay the
deferred purchase price of property or services (including, without limitation,
notes, bonds, debentures, loans, guaranties, endorsements, obligations of
partnerships, and pension liabilities, in each case whether or not contingent
and whether or not subordinated), except:

 
22

--------------------------------------------------------------------------------

 
 
8.1.1.           Indebtedness arising under this Agreement;
 
8.1.2.           Secured indebtedness corresponding to Authorized Security
Interests;
 
8.1.3.           Unsecured indebtedness, other than for money borrowed for the
purchase of a capital asset, incurred in the ordinary course of its business,
which becomes due and must be fully satisfied within twelve (12) months after
the date on which it is incurred;
 
8.1.4.           Indebtedness arising out of the lease or purchase of goods
constituting equipment and either unsecured or secured only by a purchase money
security interest securing purchase money indebtedness, but in any event only if
such equipment is acquired in compliance with Section 8.3 hereof; and
 
8.1.5.           Policy loans outstanding from time to time against the life
insurance policies owned by Debtor and in force on the date of this Agreement.
 
8.2.          Liens.  Create, incur or cause to exist any mortgage, security
interest, encumbrance, lien or other charge of any kind upon any of its property
or assets, whether now owned or hereafter acquired, except:
 
8.2.1.           The interests created by this Agreement and other documents
between Debtor and Lender in favor of Lender;
 
8.2.2.           Permitted Liens as described on Schedule IV attached
hereto.  Such security interests shall secure only debt owing to the parties
listed on Schedule IV as of the date hereof, and shall be limited only to
security interests in the property described in Uniform Commercial Code
Financing Statements listed on Schedule IV hereto.
 
8.2.3.           Liens for taxes or assessments not yet due or contested in good
faith by appropriate proceedings;
 
8.2.4.           A purchase money security interest or lessor’s interest
securing indebtedness permitted to be outstanding or incurred under
Section 8.1.4 hereof;
 
8.2.5.           Construction lien claims arising from work done pursuant to
construction contracts, provided that Debtor is not in default under such
construction contracts;
 
8.2.6.           Easements, restrictions, minor title irregularities and similar
matters which have no material adverse effect upon the ownership or use of
Debtor’s property;
 
8.2.7.           Liens in connection with workers compensation or other
insurance or to secure performance of bids, trade contracts, leases, public or
statutory obligations, surety or appeal bonds or other obligations of like
nature incurred in the ordinary course of business, provided that Debtor is not
in default under or delinquent in any of the foregoing agreements or
obligations; and
 
8.2.8.           Other liens, charges and encumbrances incidental to the conduct
of its business or the ownership of its property which were not incurred in
connection with the borrowing of money or the purchase of property on credit and
which do not in the aggregate materially detract from the value of its property
or materially impair the use thereof in its business.

 
23

--------------------------------------------------------------------------------

 
 
8.3.          Expenditures.  Expend or contract to expend during any fiscal year
of Debtor more than set forth in Schedule 8.3 in the aggregate for the lease
(other than operating lease), purchase or other acquisition of any capital
asset, whether payable currently or in the future.
 
8.4.          Sale of Assets.  Sell, lease, or otherwise dispose of all or any
substantial part of its property, except as permitted hereunder.
 
8.5.          Recapitalization and Merger.  Recapitalize its corporate
structure, consolidate or merge with any other corporation, acquire any
business, acquire stock of any corporation, or enter into any partnership or
joint venture.
 
8.6.          Conduct of Business.  Substantially alter the nature of the
business in which it has advised Lender it plans to engage.
 
8.7.          Distributions; Payments on Subordinated Debt.  Directly or
indirectly declare or pay any dividends or make any distributions or payments on
account of equity interests to shareholders, relatives of shareholders or
Affiliates of shareholders (except dividends or distributions consisting solely
of securities of the Debtor or rights to acquire securities of Debtor); purchase
or redeem any of its equity interests or purchase or redeem any interest or
property of any of its shareholders, relatives of shareholders or Affiliates of
shareholders; or enter into any agreement for any of the foregoing; or make any
payment on any loan or note payable to any of its shareholders, relatives of its
shareholders or Affiliates of shareholders or on any other loan or note payable
which is subordinate by agreement to the obligations hereunder, except as
specifically agreed in writing by Lender.
 
8.8.          Investments.  Purchase stock or securities of, extend credit to
(other than the extensions of credit expressly permitted in Section 8.11 hereof)
or make investments in, become liable as surety for, or guarantee or endorse any
obligation of, any person, firm or corporation, except investments in direct
obligations of the United States of America and commercial bank deposits with
First Business Bank and commercial bank deposits with Sycamore Bank (subject to
a maximum balance of One Hundred Thousand Dollars ($100,000.00) in the aggregate
for all accounts maintained with such bank) and extensions of credit reflected
by trade accounts receivables arising for goods sold by Debtor in the ordinary
course of its business.
 
8.9.          Discounts and Allowances.  During any Default Period, grant any
discount, credit or allowance to any customer of Debtor or accept any return of
goods sold.
 
8.10.        Restricted Transfers.  In any manner transfer any property without
prior or present receipt of full and adequate consideration.
 
8.11.        Restricted Payments.  Permit any amount to be owing to Debtor by
the officers, managers or members of Debtor or any Affiliate of Debtor, or
members of their families, excepting any reasonable loans and advances to
employees and agents in the ordinary course of business and excepting the loan
from Debtor to the employee stock ownership and savings plan that Debtor
sponsors.

 
24

--------------------------------------------------------------------------------

 
 
8.12.        Compensation.  Pay excessive or unreasonable salaries, bonuses,
commissions, consultant fees, or other compensation to any employee, officer or
manager of Debtor, any shareholder or director of Debtor, any Affiliate of
Debtor or its shareholders and/or any relative of any shareholder or director of
Debtor.
 
8.13.        Guarantees.  Make or suffer to exist any guarantees, except by
endorsement of instruments for deposit or collection in the ordinary course of
business.
 
8.14.        ERISA.  Except as set forth on Schedule II, become a party to, or
directly or contingently liable under, any Plan.
 
8.15.        Obligations to Third Parties.  Permit any breach, default or event
of default to occur under any note, loan agreement, indenture, lease, mortgage,
contract for deed, security agreement or other contractual obligation binding
upon Debtor which would materially adversely affect Debtor’s business,
properties or affairs or the ability of Debtor to perform the Obligations.
 
8.16.        Subsidiaries.  Create or permit to exist any subsidiaries of Debtor
other than those presently in existence.
 
8.17.        Fiscal Year.  Change its fiscal year.
 
8.18.        Modification.  Alter, modify, extend, renew or cancel any
Collateral, except in the ordinary course of business.
 
8.19.        Change of Name, Jurisdiction or Location.  Without at least thirty
(30) days prior written notice to Lender, change its name, its jurisdiction of
organization, its principal office, its office where its records concerning
Accounts are kept or the location of any of its assets (except the shipment or
temporary storage of Inventory in the ordinary and normal course of Debtor’s
business).
 
8.20.        Constituent Documents.  Amend its Certificate of Incorporation or
Bylaws (other than, if necessary, in connection with the authorization or
issuance of securities of the Debtor or to establish the powers, designations,
preferences and relative, participating, optional or other rights, and the
qualifications, restrictions or limitations thereof, of such securities), or
change its jurisdiction of organization.
 
9.       DEFAULT
 
Upon the occurrence of one or more of the following events of default (each an
“Event of Default”):
 
9.1.          Insolvency, Bankruptcy, et. al.  The commencement by Debtor of a
voluntary case under the federal bankruptcy laws, or any other applicable
federal or state bankruptcy, insolvency or other similar law, or the consent by
it to the appointment of or taking possession by a receiver, liquidator,
assignee, trustee, custodian, sequestrator (or other similar official) of Debtor
or of any substantial part of its property, or the making by it of any
assignment for the benefit of creditors or the failure of Debtor generally to
pay its debts as such debts become due or the taking of action by Debtor in
furtherance of any of the foregoing; in addition, the entry of a decree or order
for relief by a court having jurisdiction in the premises in respect of Debtor
in an involuntary case under the federal bankruptcy laws or any other applicable
federal or state bankruptcy, insolvency or other similar law, or the appointment
by a court of a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of Debtor or of any substantial part of its property, or
the ordering by a court of the winding up of Debtor’s affairs or liquidation of
Debtor’s affairs or assets and the continuance of any such decree or order
unstayed, uncontested by Debtor in good faith and in effect for a period of
thirty (30) consecutive days;

 
25

--------------------------------------------------------------------------------

 
 
9.2.          Nonperformance.  Debtor fails to pay when due any of the
Obligations or breaches or fails to perform any warranty, covenant or
undertaking by Debtor in this Agreement or the Obligations; or fails to perform
pursuant to or breaches any provisions of any Collateral Agreement or any other
agreement with Lender;
 
9.3.          Continuation of Guarantors.  Any guarantor terminates, revokes or
repudiates its suretyship or guaranty obligations or defaults under any
agreement securing such obligations;
 
9.4.          Continuation of Subordination Agreements.  Any creditor of Debtor
which is a party to a subordination agreement or intercreditor agreement with
Lender terminates, revokes or defaults under such subordination agreement or
intercreditor agreement or, without Lender’s contemporaneous written consent
makes demand for payment upon Debtor or takes any other action to collect
indebtedness from Debtor;
 
9.5.          Inability to Perform.  Debtor or any guarantor of any of the
Obligations dies, ceases to exist, or becomes insolvent;
 
9.6.          Misrepresentation.  Any representation, whether oral or written,
made to induce Lender to extend credit to Debtor, under this Agreement or
otherwise, is false in any material respect when made;
 
9.7.          Injunction or Attachment.  There is an injunction or attachment
issued against any of Debtor’s property or materially restricting the operation
of Debtor’s business;
 
9.8.          Acceleration of Indebtedness.  Any event shall arise which results
in the acceleration of the maturity of any substantial indebtedness of Debtor to
others under any indenture, note, agreement or other form of undertaking (for
this purpose indebtedness shall be deemed substantial if it exceeds Twenty Five
Thousand Dollars ($25,000.00));
 
9.9.          Key Management; Change of Control.  Ronald H. Butler ceases to be
actively involved in the day-to-day management of Debtor’s operations; provided,
that in the event Mr. Butler is no longer engaged in the day-to-day management
of Debtor’s operations (for any reason), Debtor shall have up to ninety (90)
days from the cessation of Mr. Butler’s engagement to locate and engage a
replacement manager acceptable to Lender (and thereafter such person shall be
the subject of this default provision (in lieu of Mr. Butler)); or there occurs
any change in the present ownership and/or control of ownership of Debtor which
results in any Person becoming the beneficial owner, directly or indirectly, of
twenty percent (20%) or more of the stock of Debtor having the right to vote for
the election of directors;

 
26

--------------------------------------------------------------------------------

 
 
9.10.        Default under Agreement with Bank Affiliate.  An event of default
shall occur under any agreement between Debtor and a Bank Affiliate; or
 
9.11.        Material Adverse Change.  Any event or circumstance with respect to
Debtor shall occur such that Lender shall believe in good faith that the
prospect of payment of all or any part of the Obligations or the performance by
Debtor under the Collateral Agreements is impaired or any material adverse
change in the business or financial condition of Debtor shall occur;
 
then with respect to an Event of Default pursuant to Section 9.1, all
Obligations shall be immediately due and payable; and with respect to any other
Event of Default then all of the Obligations shall, at the option of Lender,
upon written notice or demand made to Debtor, become immediately due and
payable; and in any event upon the occurrence of any Event of Default, Lender
shall have (i) the rights and remedies provided for in the Collateral
Agreements, (ii) all rights and remedies for default provided by the Uniform
Commercial Code as enacted in Wisconsin, as well as any other applicable law,
INCLUDING, WITHOUT LIMITATION, THE RIGHT TO REPOSSESS, RENDER UNUSABLE OR
DISPOSE OF THE COLLATERAL WITHOUT JUDICIAL PROCESS, WHICH IS HEREBY EXPRESSLY
WAIVED BY DEBTOR and the right to foreclose the security interest granted herein
by any available judicial procedure to the fullest extent permitted by
law.  With respect to such rights and remedies:
 
A.           Assembling Collateral.  Lender may require Debtor to assemble the
Collateral and to make it available to Lender at any convenient place designated
by Lender, and Debtor hereby consents to the entry of any injunctive order, or
other appropriate equitable relief, compelling Debtor to assemble the Collateral
and to make it available to Lender at any convenient place designated by
Lender.  Debtor waives any bond or undertaking which might otherwise be required
in connection with such relief.  Lender may enter any premises of Debtor, or
wherever the Collateral may be located, and keep and store the same on said
premises without charge, until sold.
 
B.            Collection and Handling of Accounts.  Lender may receive, open and
dispose of all mail addressed to Debtor and notify the Post Office authorities
to change the address for delivery of mail addressed to Debtor to such address
as Lender may designate and may, pursuant to the power of attorney granted
herein, endorse the name of Debtor on any notes, acceptances, checks, drafts,
money orders or other instruments for the payment of money or any document
relating to any security interest that may come into Lender’s possession and
sign Debtor’s name on any invoice or bill of lading relating to any of the
Accounts, on drafts against Customers and notices to Customers.  Lender may
without notice to Debtor, collect, by legal proceedings or otherwise, extend the
time of payment of, or compromise or settle for cash, credit or otherwise upon
any terms, any of the Accounts or any security interest, instrument or insurance
applicable thereto or release the obligor thereon and release and/or impair
Collateral.  Nothing in this Agreement shall be construed to constitute Lender
as Debtor’s agent for any purpose.  Lender shall not be liable for any error or
omission or delay of any kind occurring in the settlement, collection or payment
of any of the Accounts or any instrument received in payment thereof or for any
damages resulting therefrom.

 
27

--------------------------------------------------------------------------------

 
 
C.            Expenses and Application of Proceeds.  Debtor shall reimburse
Lender for any expense incurred by Lender in protecting or enforcing its rights
under this Agreement, including, without limitation, attorneys’ fees incurred in
the efforts made to enforce payment or otherwise effect collection of any
Accounts, as well as attorneys’ fees and legal expenses incurred in instituting,
maintaining, preserving, enforcing and foreclosing the security interest in any
of the Collateral, whether through judicial proceedings or otherwise or in
defending or prosecuting any actions or proceedings arising out of or relating
to Debtor’s transactions with Lender, including attorneys’ fees on appeal, all
expenses of taking possession, holding, preparing for disposition and disposing
of the Collateral, and all other collection expenses, whether or not in a legal
proceeding.  After deduction of such expenses, Lender may apply the proceeds of
disposition to the Obligations in such order and amounts as it elects.
 
D.            Audit.  Lender may, at its option, whether or not the Obligations
have been accelerated, conduct or contract for one or more field audits of
Debtor’s financial statements and records. Debtor shall reimburse Lender the
cost of any such field audits, either by payment in cash or, at Lender’s option,
by debit to Debtor’s loan account ledger for Credit Facility A.
 
E.            Jurisdiction and Venue.  Debtor consents to the venue and
jurisdiction of any Circuit Court of Dane County Civil Division in the State of
Wisconsin and agrees that all actions, proceedings or other matters arising
directly or indirectly hereunder may be initiated in such courts and expressly
consents that any service of process may be made by personal service upon Debtor
wherever Debtor can be located or by certified or registered mail directed to
Debtor at Debtor’s address set forth herein to the full extent permitted by law.
 
F.            Notice of Disposition of Collateral.  Written notice, when
required by law, sent to any address of Debtor in this Agreement, at least ten
(10) calendar days (counting the day of mailing) before the date of a proposed
disposition of the Collateral is reasonable notice.
 
G.            Protection or Preservation of Collateral.  Lender has no duty to
protect, insure, collect or realize upon the Collateral or preserve rights in it
against prior parties.  Lender shall not be responsible or liable for any
shortage, discrepancy, damage, loss or destruction of any part of the Collateral
regardless of the cause thereof, unless caused by Lender’s willful misconduct.
 
H.            Waiver.  Lender may, at its option, take such action, in Debtor’s
name or otherwise, as may be necessary or desirable to fully or partially remedy
such default, including, without limitation, signing Debtor’s name or paying any
amount so required, and the cost shall be debited to Debtor’s loan account
ledger for Credit Facility A and treated for all purposes as an advance made by
Lender hereunder, or Lender may permit Debtor to remedy any default, each
without waiving any other subsequent or prior default by Debtor.  Lender may
permit Debtor to remedy any default without waiving any other subsequent or
prior default by Debtor.
 
I.             Compliance with Other Laws.  Lender may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral and compliance will not be considered adversely to affect the
commercial reasonableness of any sale of the Collateral.
 
 
28

--------------------------------------------------------------------------------

 
 
J.             Warranties.  Lender may sell the Collateral without giving any
warranties as to the Collateral.  Lender may specifically disclaim any
warranties of title or the like.  This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.
 
10.       TERM AND TERMINATION
 
This Agreement may be terminated by Lender by written notice to Debtor at any
time during a Default Period.  In the absence of such termination by Lender,
this Agreement shall continue in effect until the Original Termination Date and
shall thereafter automatically renew for successive one year periods (the
Original Termination Date and each anniversary thereof to which this Agreement
has been automatically renewed is herein referred to as a “Termination Date”)
unless either of Debtor or Lender has provided the other party with at least
thirty (30) days written notice of its intent to terminate this Agreement on the
Termination Date.  In the event Debtor desires to terminate this Agreement prior
to the Termination Date, or in the event of termination of this Agreement during
a Default Period prior to the Termination Date, Debtor shall pay to Lender (a) a
prepayment premium equal to (i) one percent (1.0%) of the Maximum Loan Amount if
termination occurs before the first anniversary hereof, or (ii) one half percent
(0.5%) of the Maximum Loan Amount if termination occurs on or after the first
anniversary hereof, plus (b) all other Obligations of Debtor pursuant
hereto.  Notwithstanding the foregoing, the security interests and other liens
granted to Lender and all Debtor’s duties, obligations and liabilities to Lender
shall continue in full force and effect until all of the Obligations have been
paid, performed or otherwise satisfied in full, Lender has been indemnified to
its satisfaction against losses from non-payment of banking fees otherwise
payable by Debtor and non-sufficient funds checks which have been credited
against the Obligations prior to termination of this Agreement and each of
Debtor and any guarantor of the Obligations has provided a release to Lender in
form acceptable to Lender.
 
11.       INDEMNIFICATION
 
In consideration of the execution and delivery of this Agreement by Lender and
the agreement to extend the credit provided hereunder, Debtor hereby agrees to
indemnify, exonerate and hold Lender and each of the officers, directors,
employees and agents of Lender (collectively, herein called the “Lender
Parties”) free and harmless from and against any and all actions, causes of
action, suits, losses, liabilities, damages and expenses, including, without
limitation, reasonable attorneys’ fees and disbursements (collectively, herein
called the “Indemnified Liabilities”), incurred by the Lender Parties or any of
them as a result of, or arising out of, or relating to (a) the execution,
delivery, performance, enforcement or administration of this Agreement, the
Notes or any other document or instrument executed or delivered in connection
with this Agreement, or (b) the noncompliance by Debtor or by any property of
Debtor with Environmental Laws.  Notwithstanding the foregoing, Debtor shall not
be required to indemnify Lender for any such Indemnified Liabilities arising on
account of the recklessness or willful misconduct of Lender or any Affiliate,
designee or agent of Lender, and if and to the extent that the foregoing
undertaking may be unenforceable for any reason, Debtor hereby agrees to make
the maximum contribution to the payment and satisfaction of each of the
Indemnified Liabilities which is permissible under applicable law.  Debtor’s
obligations under this Section 11 shall survive the termination of this
Agreement and the discharge of Debtor’s other obligations hereunder.

 
29

--------------------------------------------------------------------------------

 
 
12.       PERSONS BOUND
 
This Agreement benefits Lender, its successors and assigns, and binds Debtor and
Debtor’s successors and assigns.
 
13.       INTERPRETATION
 
All of the terms and conditions hereof and the rights, duties and remedies of
the parties hereto are governed by the laws of Wisconsin.  The provisions of
this Agreement are severable, and invalidity of any provision of this Agreement
shall not affect the validity of any other provisions.  The decision by Lender
at any time or times hereafter to not enforce strict performance by Debtor
relative to any of the provisions, warranties, terms and conditions contained in
this Agreement or any other agreement between Debtor and Lender shall not waive,
affect, or diminish the right of Lender thereafter to demand strict compliance
and performance therewith.  None of the provisions, warranties, terms and
conditions contained in this Agreement or any other agreement now or hereafter
executed between Debtor and Lender shall be deemed to have been waived by any
act or knowledge of Lender unless in writing and signed by an officer of Lender
and directed to Debtor specifying such waiver.  The titles of sections in this
Agreement are for convenience only and do not limit or construe the meaning of
any section.
 
14.       NOTICES
 
Any notice required to be given to either party hereunder shall be deemed given
when placed in the United States of America mail, certified or registered, and
properly addressed with postage prepaid to the following address:
 

 
If to Lender:
First Business Capital Corp.
   
401 Charmany Drive
   
Post Office Box 44961
   
Madison, Wisconsin  53744–4961
   
Attention:  James G. Tepp
       
If to Debtor:
Chromcraft Revington, Inc.
   
1330 Win Hentschel Blvd., Suite 250
   
West Lafayette, Indiana  47906
   
Attention:  James M. LaNeve
   
Vice President and Chief Financial Officer



15.       RETURN OF DOCUMENTS, SCHEDULES AND INVOICES
 
Any documents, schedules, invoices or other papers delivered to Lender by Debtor
may be destroyed or otherwise disposed of by Lender three (3) months after they
are delivered to or received by Lender unless Debtor requests, in writing, the
return of said documents, schedules, invoices or other papers and makes
arrangements for such return, at Debtor’s expense.

 
30

--------------------------------------------------------------------------------

 
 
16.       PARTICIPATING LENDERS
 
Debtor agrees that Lender may, at its option, grant to one or more other
financial institutions the right to participate in the loan advances described
in this Agreement; provided, however, that Lender shall alone retain the right
to amend, modify, waive, or enforce the provisions of this Agreement.  If any
participating lender shall at any time participate with Lender in making any
loan advances hereunder, Debtor hereby grants to such participating lender (in
addition to any other rights which such participating lender may have) both a
continuing lien and security interest in any money, security and other personal
property of Debtor which is in the possession of such participating lender, and
an express, contractual right of setoff therein, for the benefit of all
participating lender(s) and Lender (such interests, rights and the proceeds
thereof to be shared on a pro-rata basis by the participating lenders and Lender
according to their respective outstanding balances).  Subject to the provisions
of Section 17 below, Lender may disclose to any participating lender, or any
potential or prospective participating lender, any financial, credit or
confidential information or documents of or concerning Debtor.
 
17.       CONFIDENTIALITY
 
Lender agrees to hold the Information (as defined below) in confidence in
accordance with Lender’s customary procedures for handling confidential
information of this nature, except that Information may be disclosed (a) to its
and its Affiliates’ directors, managers, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by requirement of law or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, (f) subject to an agreement containing provisions substantially
the same as those of this Section, to (i) any assignee of or participating
lender in, or any prospective assignee of or participating lender in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
either Debtor and its obligations, (g) with the consent of the Debtor or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the Lender on a
nonconfidential basis from a source other than the Debtor.  For the purposes of
this Section, “Information” means all information received from the Debtor
relating to Debtor or its business, financial affairs, projections and budgets
other than any such information that is available to the Lender on a
nonconfidential basis prior to disclosure by the Debtor; provided that, in the
case of information received from the Debtor after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 
31

--------------------------------------------------------------------------------

 
 
18.       CONDITIONS PRECEDENT
 
18.1.        Initial Credit Extension.  Lender will not lend any money to Debtor
hereunder until this Agreement has been executed by Debtor, and Lender shall
have received the following documents fully executed, where applicable, and in
form and substance satisfactory to Lender and its counsel:
 
18.1.1.                      Certificates of Status/Good Standing for Debtor
certified by the Delaware Secretary of State, the Indiana Secretary of State and
the Mississippi Secretary of State;
 
18.1.2.                      The Notes;
 
18.1.3.                      UCC–1 Financing Statements naming Debtor as
“Debtor” and Lender as “Secured Party”;
 
18.1.4.                      The Collateral Agreements (other than the
Mississippi Mortgage which is to be delivered to Lender following the Closing
Date in accordance with Section 7.29);
 
18.1.5.                      Verification of termination of all UCC–1 and UCC–3
financing statements filed against Debtor and/or its property, other than those
naming Lender as Secured Party.
 
18.1.6.                      Copies of certificates or other evidence
satisfactory to Lender to the effect that Lender is the lender loss payee and
insured mortgagee under the policies of insurance required by this Agreement;
 
18.1.7.                      A copy of the resolutions of the Board of Directors
of Debtor authorizing the execution, delivery and performance of this Agreement,
the Notes, the Collateral Agreements, and all other matters contemplated hereby,
certified for accuracy and due adoption by the Secretary of Debtor as of the
date hereof, together with such other necessary corporate action as Lender shall
reasonably request;
 
18.1.8.                      A certificate, dated of even date herewith, signed
by Secretary of Debtor as to the incumbency and signature of the person or
persons authorized to execute and deliver this Agreement, the Notes, the
Collateral Agreements, and any other instrument or agreement contemplated
hereby;
 
18.1.9.                      A copy of the Certificate of Incorporation and
Bylaws of Debtor existing on the date hereof and copies of any documents
creating, evidencing or relating to preferred shareholder rights, certified for
accuracy and due adoption by the Secretary of Debtor;
 
18.1.10.                    The Continuing Guaranty (Unlimited) of CR
International, Inc.;
 
18.1.11.                    A copy of the resolutions of the Board of Directors
of CR International, Inc. authorizing the execution, delivery and performance of
the guaranty of such Guarantor, and all other matters contemplated hereby,
certified for accuracy and due adoption by an officer of such Guarantor as of
the date hereof, together with such other necessary action as Lender shall
reasonably request;

 
32

--------------------------------------------------------------------------------

 
 
18.1.12.                    A certificate, dated of even date herewith, signed
by an officer of CR International, Inc. as to the incumbency and signature of
the person or persons authorized to execute and deliver the guaranty of such
Guarantor, and any other instrument or agreement contemplated hereby;
 
18.1.13.                    A copy of the Articles of Incorporation and Bylaws
of CR International, Inc. existing on the date hereof and copies of any
documents creating, evidencing or relating to preferred shareholder’s rights,
certified for accuracy and due adoption by an officer of such Guarantor;
 
18.1.14.                    Disclaimer and consents from those mortgagees and/or
lessors of real property from which Debtor operates or on which any Collateral
is located as required by Lender;
 
18.1.15.                    Payoff letters and evidence of release of liens of
such existing lenders of Debtor as Lender shall request;
 
18.1.16.                    Borrowing Base Certificate;
 
18.1.17.                    Designation of Authority to act on behalf of Debtor;
 
18.1.18.                    Security Interest/Lien Subordination Agreement
and/or Fixtures Disclaimer from any person or entity holding a lien on real
estate owned or leased by Debtor  in form and substance acceptable to Lender and
its counsel, disclaiming or subordinating any interest of such person or entity
in any of the equipment of Debtor constituting Collateral hereunder;
 
18.1.19.                    Dominion Agreement with First Business Bank
respecting the Cash Collateral Account;
 
18.1.20.                    Lockbox Agreement;
 
18.1.21.                    With respect to each of the Indiana Real Estate and
the Mississippi Real Estate, a title report issued by a title insurance company
acceptable to Lender;
 
18.1.22.                    With respect to each of the Indiana Real Estate and
the Mississippi Real Estate, a flood hazard determination form, confirming
whether or not such Real Estate is in a flood hazard area and whether or not
flood insurance must be obtained, and, if such Real Estate is located in a flood
hazard area, a policy of flood insurance.
 
18.1.23.                    Legal Opinion of Debtor’s and Guarantor’s Counsel;
 
18.1.24.                    Warehousemen Letters from all warehouses where
Debtor’s Inventory is stored and subcontractor letters from all subcontractors
providing services in respect of Debtor’s Inventory in its possession;
 
18.1.25.                    Letter of Debtor authorizing advances to Debtor’s
account at Bank of America, N.A.;

 
33

--------------------------------------------------------------------------------

 
 
18.1.26.                    Letter to Bank of America, N.A. directing the
forwarding of Lockbox receipts to Lender;
 
18.1.27.                    Closing Statement; and
 
18.1.28.                    Evidence satisfactory to Lender that the amount
available for borrowing under Section 4 hereof is at least Four Million Dollars
($4,000,000.00) after paying all amounts owing to Bank of America, N.A., all
trade payables over thirty (30) days from the due date or sixty (60) days from
the invoice date, all book overdrafts, including any held checks, and all costs
of closing the transactions contemplated hereby.
 
18.2.        Each Extension of Credit.  Lender shall not be obligated to lend
money to Debtor unless all of the following are met:
 
18.2.1.                      No Event of Default has occurred and is continuing
or will exist upon the lending of the amount requested;
 
18.2.2.                      The representations and warranties contained in
Section 6 hereof shall be true and correct with the same force and effect as if
made on the date of the request for an advance;
 
18.2.3.                      Debtor shall have delivered to Lender a certificate
as of the close of business of the preceding day which indicates that the amount
requested by Debtor will not cause the aggregate amount of the Obligations, as
increased by the amount requested, to exceed the Collateral–Obligation ratio set
forth in Section 4 hereof; and
 
18.2.4.                      In the reasonable opinion of Lender there does not
exist (1) any uncorrected material violation by Debtor of an Environmental Law,
or (2) any condition which requires, or may require, a cleanup, removal or other
remedial action by Lender or Debtor under any Environmental Laws.
 
19.       WAIVER OF JURY
 
Debtor expressly waives any right to a trial by jury in any action or proceeding
to enforce or defend any rights under this Agreement, or under any amendment,
instrument, document or agreement delivered or which may in the future be
delivered in connection herewith or arising from any relationship existing in
connection with this Agreement and agrees that any such action or proceeding
shall be tried before a court and not before a jury.

 
34

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Loan and Security Agreement to
be executed as of the 25th day of October, 2011.
 
DEBTOR:
LENDER:
   
CHROMCRAFT REVINGTON, INC.
FIRST BUSINESS CAPITAL CORP.
       
By:  /s/ James M. La Neve
By:  /s/ James G. Tepp
Its:  Vice President and Chief
Its:  Vice President
        Financial Officer
 

 
 
35

--------------------------------------------------------------------------------
